DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 19 and 21 require the limitation “at least” 0.5% of a weight.  The range “at least 0.5%” include value up to 100% by weight.  Instant claim 1 requires “from 0.1 weight % to 90 weight%” limiting the amount of polymeric antioxidant to 90 weight %.  It is unclear if the scope of claims 19 and 21 require a range from 0.5% to 100%; or if the scope of claims 19 and 21 require a range from 0.5% to 90 weight %.  For purpose of further examination, the Examiner is interpreting the ranges if claims 19 and 21 to have an upper limit of 90 weight %.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-7, 9, 10, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN104558821), wherein the machine English translation is used for citation, in view of Zhang et al. (“Synthesis of Functional Polypropylene Containing Hindered Phenol Stabilizers and Applications in Metallized Polymer Film Capacitors” Macromolecules 2015, 48, 2925-2934).
Regarding claims 1-7, 9 and 18-21; Li et al. teaches a polypropylene composition and polypropylene material and applications thereof; the polypropylene composition contains polypropylene (polyolefin polymer matrix, instant claims 2, 3, and 6), a nucleating agent, and an antioxidant [p1,line10-15], such as 1,3,5-trimethyl-2,4,6-tris(3,5-di-tert-butyl-4-hydroxybenzyl)benzene (mono- or oligo-functional phenol antioxidant, instant claim 9) [p6, line219-224].  Li et al. teaches the amount of the antioxidant is 0.2 to 1.5 parts by weight based on 100 parts by weight of the polypropylene [p5, line200-204], and teaches a preferred embodiment comprising 0.2 weight % of the antioxidant with respect to the total composition (as calculated by Examiner) [Ex1].  Li et al. teaches the preferred embodiment comprising 98.8 weight % of the polypropylene with respect to the total composition (as calculated by Examiner) [Ex1].


    PNG
    media_image1.png
    256
    220
    media_image1.png
    Greyscale

Zhang et al. teaches the PP-HP copolymers have a mol % of pendant phenol antioxidant moieties in the range of from 0.8 mol % to 6.0 mol % (instant claim 8) [Table 1].  Zhang et al. teaches PP/PP-HP (1/1) blends (i.e. 50% by weight of PP-HP; instant claims 19-21) [Figure 4].  Li et al. and Zhang et al. are analogous art because they are both concerned with the same field of endeavor, namely polypropylene compositions suitable for use in capacitor film applications.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the polymeric antioxidant, as taught by Zhang et al., to the polypropylene composition of Li et al. and would have been motivated to do so in order to achieve better oxidative and thermal stability, which is 
	The prior art does not explicitly disclose the polymeric antioxidant is a compatibilizer between the polymer matrix and the mono- or oligo-functional phenol antioxidant.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  Therefore, the claimed effects and physical properties, i.e. the polymeric antioxidant functioning as a compatibilizer, would necessarily be present with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, MPEP §2112.01 (II).  
Regarding claims 16 and 17; the Examiner notes “wherein the polymer composition is a film capacitor comprising a dielectric” and “wherein the polymer composition is an electric power system component comprising an insulator” are merely intended use limitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Li et al. teaches the polypropylene composition is suitable for use in capacitor films.
Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive.
Response to claims are patentable over Li and Zhang
Applicants argue that Li et al. fails to mention or suggest oxidative and thermal stability properties of the polypropylene composition; thus a person of ordinary skill in the art, when reading Li et al., would have no reason to look to achieve better oxidative and thermal stability.  The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Li et al. and Zhang et al. are analogous art because they are both concerned with the same field of endeavor, namely polypropylene compositions suitable for use in capacitor film applications.  Specifically, Li et al. teaches a polypropylene composition, suitable for use in capacitor film applications [0002]; and Zhang et al. teaches the use of polymeric antioxidants (polypropylene-hindered phenol; PP-HP) are beneficial for use when blended with polypropylene (PP) for achieving exceptionally high thermal-oxidative stability for dielectric and capacitor applications [p2933; col1, para2].  The invention of Li .
Response to new claims 19-21
Applicants recite that claim 19 requires “a weight of the polymeric antioxidant is at least 0.5% of a weight of the polymer matrix.”  Applicants argue that the claimed ratio has been shown to produce unexpected beneficial results, including a significant reduction in weight loss at high temperatures compared with commercially available stabilized polypropylene compositions [0068-0078].
Regarding arguments directed to alleged unexpected results, the data and results of examples of the specification are not commensurate in scope with claims of the instant application. Furthermore, the alleged unexpected results must occur over all ranges and therefore applicants must show a broad range of examples.  It is unclear whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).  
When looking to the instant specification for a showing of the alleged unexpected results, the examples are not commensurate in scope with the independent claim 1 of the instant application, nor newly added claims 19-21.  Specifically, the independent 
Furthermore, the alleged unexpected results must occur over all ranges and therefore applicants must show a broad range of examples.  It is unclear whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d). 
As such, Li et al. in view of Zhang et al. still renders obvious the basic claimed polymer composition, as required by the instant claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767